Citation Nr: 1443924	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  09-34 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for varicose veins of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1960 to November 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2012, the Board remanded the Veteran's case for further development.    

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Varicose veins of the left lower extremity were not noted at the time of the Veteran's entry into service.

2.  The evidence clearly and unmistakably shows that the Veteran's varicose veins of the left lower extremity preexisted service and clearly and unmistakably were not aggravated by service.


CONCLUSION OF LAW

Entitlement to service connection for varicose veins of the left lower extremity is not warranted.  38 U.S.C.A. §§ 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  

The Veteran was provided adequate notice with respect to his claim in an August 2007 letter, prior to the October 2007 rating decision on appeal.  As such, VA has satisfied its duty to notify with respect to the Veteran's claims.  

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  The Veteran's service treatment records (STRs) were previously associated with the Veteran's claims file.  

There are outstanding records that are not associated with the Veteran's claims file, but as will be discussed below, remand is not required to obtain these records.  First, subsequent to the December 2012 Board remand, the Veteran provided a medical release for medical records for Dr. A.M. and listed varicose veins as the disability for which he was treated and noted treatment from 1993 to 2013.  Medical records were received from Dr. A.M., along with a note stating that the last 5 years of records were copied and that the Veteran "has multiple large records that are not located at our facility.  In order to send these records they will have to be retrieved from our storage and taken to an off site printing facility" and that if additional records are needed, please contact the office.  As such, there are outstanding private medical records from Dr. A.M.  Second, the December 2012 Board remand requested "all relevant updated VA treatment reports."  A January 2013 letter to the Veteran noted that VA treatment records from October 2007 to the present had been obtained from the VA Medical Center in Biloxi, Mississippi.  The records that were associated with the claims file subsequent to the December 2012 Board remand, however, were dated from May 2010 to February 2013.  As such, there are outstanding VA treatment records.  Third, an October 2012 VA treatment note stated that the Veteran was on social security disability.  No social security records are of record and therefore there may be outstanding Social Security Administration (SSA) records.           

The Board acknowledges that the missing records, as discussed above, are not associated with the claims file.  As will be discussed in greater detail below, however, the Veteran's claim hinges not on whether he has a current diagnosis of a disability, but whether his varicose veins of the left lower extremity preexisted military service, and if so, whether they were aggravated therein.  As the outstanding private treatment records, VA treatment records and potential SSA records would fail to demonstrate anything other than a current disability, which is conceded, and would not relate to the determinative issue regarding whether the Veteran's varicose veins of the left lower extremity preexisted military service, and if so, whether they were aggravated therein, a remand to obtain such records would serve no useful purpose and would in no way be of benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  As such, the Board finds that VA has satisfied its duty to assist with the procurement of records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c) (4) (2013).  In relation to the claim on appeal, the Veteran was provided with a VA examination in January 2013.  The Board finds the January 2013 VA examination report to be thorough, complete and a sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  (2007). 

Further, the Board finds that there was substantial compliance with the December 2012 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  While the remand directives requested "all relevant updated VA treatment reports" and there are outstanding VA treatment records, as outlined above, any outstanding VA treatment records would not provide further information as to the determinative issue on appeal and are therefore not relevant.  Similarly, the remand directives requested that "any medical treatment records so identified" should be secured and the Veteran subsequently identified Dr. A.M as a source of medical treatment records; however, not all of his records were obtained, nor was the Veteran notified of the inability to obtain these records as requested in the remand directive pursuant to 38 C.F.R. § 3.159(e) (2013).  The Board finds that, as discussed above, any outstanding private medical records would not provide further information as to the determinative issue on appeal and that a remand to obtain such records would not be useful and would not assist the Veteran.  As such, the Board finds that there was substantial compliance with the December 2012 Board remand.  

In sum, VA has satisfied its duty to assist with respect to the Veteran's claim.

II.  Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002).  

In all cases, a Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R.           § 3.304(b) (2013).  In other words, "[w]hen no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In addition, "the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service."  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  

If the presumption of soundness applies, the burden then shifts to "the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Accordingly: 

Once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness...the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  

Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See id.  Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  See id.  Finally, "[i]f this burden is met, then the veteran is not entitled to service-connected benefits."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004)     

III. Analysis

The Veteran seeks entitlement to service connection for varicose veins of the left lower extremity.  

The Veteran's DD 214 shows that the Veteran served on active duty from November 1960 to November 1962.  The Veteran's STRs include a September 1959 induction examination report, which marked the "vascular system (Varicosities, etc.)" as abnormal and noted varicosities left lower leg, along with a notation of "ND".  Under the "summary of defects and diagnoses" section, varicosities left lower leg was noted, along with a note of "ND".  The "ND" notation presumably stands for "not disqualifying".  Additional disabilities listed under the "summary of defects and diagnoses" section included albuminuria and glycosuria, which had notes of "DQ", which presumably stand for "disqualifying".  The Veteran was found not qualified for induction and a recommendation was listed to re-examine in one year.  A November 1960 induction examination report, dated two days prior the Veteran's induction to service, marked the "vascular system (Varicosities, etc.)" as normal, listed no conditions under the "summary of defects and diagnoses" section and found the Veteran qualified for induction.  

A December 2, 1960 STR referenced a chief complaint of varicose veins in the left calf, stated that they were "symptomatic when running or walking for long periods",  noted "marked varicosities of [left] lower leg which are symptomatic" and included what appeared to be a referral to the surgical clinic.  A December 8, 1960 STR that is stamped in part as "surgical clinic", referenced varicose veins "x5 years", noted marked varicosities in the left leg and prescribed left elastic stocking.  A March 1961 STR, which is on the same page below the December 8, 1960 STR, stated "same as above", provide a prescription of "none" and noted "no prolonged marching or standing".  A June 1962 STR referenced symptomatic varicosities on the left calf, noted them to be "painful [with] prolonged standing or marching", had an impression of varicose veins and included a disposition of "surgical clinic [appointment]".  A note below the June 1962 STR stated "as above" and that "has been for long time present before entry onto service, believe can be controlled [with] elastic hose." 

A September 1962 examination report, with the purpose of examination listed as "Final Ex.", marked the "vascular system (Varicosities, etc.)" as normal, listed no conditions under the "summary of defects and diagnoses" section and found the Veteran qualified for separation.  A note is also included, signed by the Veteran, that "[t]o the best of my knowledge my health is in good condition."  On an accompanying September 1962 Report of Medical History form, the Veteran noted "cramps in your legs" and the physician commented "leg cramps [with] strenuous exercise."  A November 1962 Medical Statement Upon Separation, signed by the Veteran and dated two days prior to his separation from service, noted that there had been no change in the Veteran's medical condition since his last September 1962 medical examination.  

The Veteran originally filed a claim for entitlement to service connection for varicose veins of the left leg in November 2004 (which was denied in a March 2005 rating decision).  On his November 2004 claim, the Veteran listed his disability as beginning in 1961.  In a June 2005 Notice of Disagreement (NOD) to the March 2005 rating decision, the Veteran stated that "I contend that this condition did not exist prior to service and that it's inception was while on active duty".  Subsequent to the Veteran's June 2005 NOD, a Statement of the Case was issued in January 2006; the Veteran did not subsequently perfect an appeal and the March 2005 rating decision became final.  In an August 2007 claim to reopen his previously denied claim for entitlement to service connection for varicose veins of the left lower extremity, the Veteran stated that "[i]t is my contention that this disability was aggravated by my four years of Army service."  As previously noted, the Veteran's DD 214 references active duty service from November 1960 to November 1962.  

In a September 2009 Form 9, the Veteran stated that he was drafted in 1959 and disqualified, but that he was "forced to return in November 1960" and upon examination, found to have no disabilities.  The Veteran stated that less than a month after induction, he "again" had problems with his left calf.  The Veteran stated that in June 1962, the "varicosities were giving me some real problems.  I was eventually put on profile (no running, no standing, no walking)."  The Veteran also referenced his September 1962 examination and the lack of findings related to varicose veins and referenced that he was not discharged until November 1962.  With respect to this statement, the Board notes, as cited above, a November 1962 Medical Statement Upon Separation in the Veteran's STRs, signed by the Veteran and dated two days prior to his separation from service, that noted that there had been no change in the Veteran's medical condition since his last September 1962 medical examination.  The Veteran also stated that "it is my contention that I should never have been inducted in the first place because I had varicose veins and the strenuous activity of boot camp and military life in the army was bound to aggravate this condition."  The Veteran further stated that "clearly from the record, active duty aggravated my condition."  Finally, the Veteran stated that "I do not believe that an exam conducted 2 months after I was treated and on profile was a valid examination, nor should it have been used to deny my claim", which appears to reference the September 1962 examination and the STR discussed above from June 1962 (3 months prior to the September 1962 examination).  

In December 2012, the Board reopened the Veteran's claim for entitlement to service connection for varicose veins of the left lower extremity and remanded the Veteran's claim, in part, to afford the Veteran a VA examination.  A January 2013 VA examination report indicated that the Veteran's claims file was reviewed.  Under the "history of current medical complaints" section, the examination report stated that:

Veteran states that originally he was rejected from the military for his veins but that they resolved and he came back and was accepted.  He states that while in the military because of all the walking and standing he developed again the condition.  He states that he was treated with support stockings while [active duty].  After discharge from the military he states that he believes went to a civilian doctor due to his issues and he was again prescribed with stockings.  He is currently under care at VA clinic.

Under the "Review of C-file" section, the examination report referenced the September 1959 induction examination report and its notation of varicosities in the left lower extremity and the examination report also stated that "[i]ndeed there is documentation of leg discomfort due to prolonged standing- but there is also documentation that it resolved with the use of stockings (compression stockings).  This is a common and normal manifestation of this condition".  

Under the "diagnosis" section, the examination report listed varicose veins, left lower leg.  The examination report further stated:

Condition clearly and unmistakably pre-existed (prior to military service) as evidenced by documentation in induction [physical exam] from 1959.  It is clearly and unmistakably that the condition did not undergo a permanent increase during service (no objective data to sustain otherwise).  It is normal or part of the condition, especially if out of physical shape, that patients with this condition feel discomfort after exercising or prolonged standing- this is the case which veteran was placed on profile during active duty.  This does not constitute aggravation of the condition, but just a normal manifestation that was corrected when veteran started used support stockings; and which still valid nowadays.

The examination report further stated "[i]nconsistency between documented records and veteran narrative.  His condition is documented and described during his induction [physical examination] which establishes it as "pre-existent".  The examination report further referenced a "[r]eview of medical literature" and that varicose veins are a congenital condition without a cure.   

In response to a March 2013 Supplemental Statement of the Case, the Veteran submitted an April 2013 statement, in which he "strongly disagree[d] with the examiner's statement that my varicose veins, left lower leg 'clearly and un-mistabkably [sic] pre-existed' my military service."  In this statement, the Veteran referenced going into the army after high school and that in high school, he was an "extremely good athlete" and played football and that if his varicose veins preexisted his service, "this would have surely affected me on the football field".  The Veteran referenced his September 1959 examination and stated he was "indeed turned down because of too much potassium in my urine" and referenced his November 1960 examination that founds no "disqualifying defects".  The Veteran further stated that "I was in the military for approximately a year (or more) before I started having problems with my legs.  I jumped off a 2 1/4 ton truck in Ft. Hood Tx and that's when my leg problems started.  That's when I was diagnosed with varicose veins and given instructions to wear support stockings."  The Veteran concluded that "I maintain that when I went into the service I did not have varicose veins and this condition occurred in the service and should be service connected."  

In an August 2014 Appellant's Post-Remand Brief, the Veteran's representative stated that "[t]he Veteran maintains that onset of his condition was while on active duty" and that "[t]he Veteran contends that VA examination and VA examiner did not adequately assess his condition that had onset while in service in that VA did not fully acknowledge reports of in-service problem which persist post service warranting service connection."    
  
After review of the evidence of record, the Board finds that the Veteran's varicose veins of the left lower extremity clearly and unmistakably existed prior to service and clearly and unmistakably were not aggravated by service.  
 
Initially, the Board notes that there is evidence that the Veteran has a current disability of varicose veins of the left lower extremity.  See January 2013 VA examination report.  

Turning to the issue of whether entitlement to service connection is warranted for that current disability, the Board notes that while the September 1959 induction examination report noted varicose veins left lower leg, the Veteran did not enter service after this examination.  The November 1960 examination report, prior to the Veteran's actual induction to service two days later, did not note varicose veins of the left lower extremity.  In addition, based on the STRs referenced above, the Board finds that varicose veins of the left lower extremity manifested in service.  As varicose veins of the left lower extremity were not noted upon the Veteran's entrance into service and later manifested in service, the Board finds that the presumption of soundness is for application.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (stating "the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.").      

As noted above, the Board must rebut the presumption of soundness by showing by clear and unmistakable evidence both that the Veteran's varicose veins of the left lower extremity preexisted service and were not aggravated by service.  

With regards to whether the Veteran's varicose veins of the left lower extremity preexisted service, the Board finds highly probative the September 1959 examination report which noted varicosities in the left lower leg, as well as the December 8, 1960 STR referencing varicose veins "x5 years" and the June 1962 STR referencing the Veteran's varicose veins of the left lower extremity as "has been for long time present before entry onto service."  These contemporaneous objective medical records offer support that the Veteran's varicose veins of the left lower extremity preexisted service.  In addition, the Board also finds highly probative the January 2013 VA examination report that provided an opinion that the Veteran's varicose veins of the left lower extremity clearly and unmistakably preexisted service.  This opinion referenced the September 1959 examination report as evidence that the condition preexisted service, and additionally cited to medical literature showing varicose veins to be a congenital condition without a cure.  As outlined above, the Veteran and his representative have offered various statements with respect to his varicose veins of the left lower extremity, some of which state that the condition did not exist prior to service (e.g., November 2004 claim, June 2005 NOD, April 2013 statement, August 2014 Appellant's Post-Remand Brief) and some of which that reference the condition preexisting service and that it was aggravated in service (e.g., August 2007 claim, September 2009 Form 9).  To the extent that the Veteran and his representative have argued that his varicose veins of the left lower extremity did not preexist service, the Board finds that the inconsistent statements to this effect many years after service are heavily outweighed by the contemporaneous objective medical records discussed above.  As such, based on the evidence of record, the Board concludes that the Veteran's varicose veins of the left lower extremity clearly and unmistakably preexisted service.  

With regards to whether the Veteran's varicose veins of the left lower extremity were not aggravated by service, the Board again finds highly probative the January 2013 VA examination report, which provided an opinion that the Veteran's varicose veins of the left lower extremity clearly and unmistakably did not undergo a permanent increase during service.  The examiner reviewed the Veteran's claims file and referenced STRs that showed the Veteran having discomfort due to prolonged standing, as well as the profile the Veteran stated he was placed on.  The examiner stated that "discomfort after exercising or prolonged standing...does not constitute aggravation of the condition, but just a normal manifestation" and that in the Veteran's case, this "was corrected when veteran started used support stockings."  

As outlined above, the Veteran has made various statements regarding his varicose veins of the left lower extremity and that they were aggravated by his service (e.g., August 2007 claim, September 2009 Form 9).  The Board notes that the Veteran is competent to diagnosis varicose veins.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Board finds that the Veteran is not competent to state that his varicose veins increased in severity during service, as this is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, the Veteran's statements regarding the aggravation of his varicose veins of the left lower extremity in service are not competent to show that the condition was aggravated in service.  Here, the Board notes, as discussed above, that "the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not."  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  The Board additionally notes that VA must show by "affirmative evidence" that the Veteran's preexisting disability was clearly and unmistakably not aggravated by service.  See id.  The Board finds the January 2013 VA examination report to be such affirmative evidence that clearly and unmistakably shows that the Veteran's varicose veins of the left lower extremity were not aggravated by service.  See id. at 243 (stating that "the Secretary may attempt to carry his evidentiary burden with a postservice medical opinion" and that "[i]f a physician is able to support such a conclusion with a suitable medical explanation, supported by extant medical knowledge and the facts of record, such an opinion might constitute or contribute to clear and unmistakable evidence of lack of aggravation").  As such, based on the evidence of record, the Board concludes that the Veteran's varicose veins of the left lower extremity clearly and unmistakably were not aggravated by service.

With respect to the Veteran's April 2013 statement indicating that his varicose veins of the left lower extremity did not pre-exist service, the Board finds the contemporaneous objective medical records to be far more probative than the Veteran's statements.  The Veteran stated that he was "turned down" from the military in September 1959 because of "too much potassium in my urine."  While the September 1959 examination report, which did include under the "summary of defects and diagnoses" section albuminuria and glycosuria and noted these conditions with "DQ" (which presumably stands for "disqualifying"), the September 1959 examination report also noted under the "summary of defects and diagnoses" section varicosities left lower leg.  While the varicosities of the left lower leg being noted as "ND" (which presumably stands for "not disqualifying") may show that the Veteran was not turned down because of his varicose veins of the left lower extremity, this does not contradict that the varicose veins of the left lower extremity were in fact present in September 1959.  In the April 2013 statement, the Veteran also related being "in the military for approximately a year (or more) before I started having problems with my legs" and referred to an incident jumping off a truck as "when my leg problems started" and when he "was diagnosed with varicose veins and given instructions to wear support stockings."  The Veteran also referenced in the April 2013 statement that if his varicose veins had preexisted service, "this would have surely affected me on the football field" when he played football prior to service.  The Board notes that the Veteran's April 2013 statements as to the onset of his varicose veins of the left lower extremity are contradicted by the contemporaneous objective medical records discussed above.  See September 1959 examination report (noting varicosities in the left lower leg), December 2, 1960 STR (finding "marked varicosities of [left] lower leg which are symptomatic"), December 8, 1960 STR (noting varicose veins "x5 years", noting marked varicosities in the left leg and prescribing "left elastic stockings"), March 1961 STR (referencing varicose veins in the left leg), June 1962 STR (referencing varicose veins in the calf of the left leg and stating "has been for long time present before entry onto service").  As such, the Board finds the Veteran's April 2013 statements as to the onset of his varicose veins of the left lower extremity to be not credible and, additionally, to be substantially outweighed by the contemporaneous objective medical records.  Similarly, as to the Veteran's representative's August 2014 Appellant's Post-Remand Brief, which also referenced the Veteran's varicose veins of the left lower extremity having their "onset while in service", the Board again finds the contemporaneous objective medical records discussed above to be highly probative, and to outweigh the Veteran's representative's statements as to the onset of the Veteran's varicose veins of the left lower extremity.  As to the Veteran's representative's August 2014 assertion "that VA did not fully acknowledge reports of in-service problem", as discussed above, the Board has considered the evidence relating to in-service problems relating to varicose veins of the left lower extremity in the above analysis.     

Finally, the Board notes that the January 2013 VA examination report referenced a "[r]eview of medical literature" and that varicose veins are a congenital condition without a cure.  The VA General Counsel has explained that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  In this regard, it is noted that congenital diseases may be service connected if the evidence as a whole shows that the congenital disease was incurred or aggravated during service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, is not service connectable in its own right, although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).  In this case, as the Board has found that the Veteran's varicose veins of the left lower extremity clearly and unmistakably preexisted service and clearly and unmistakably were not aggravated by service, there was therefore also no superimposed disease or injury, and as such, entitlement to service connection would not be warranted if the Veteran's varicose veins of the left lower extremity are considered a congenital disease or defect.     

In sum, the Board has concluded that the evidence of record shows that the Veteran's varicose veins of the left lower extremity clearly and unmistakably preexisted service and clearly and unmistakably were not aggravated by service.  As cited above, if VA is able to meet the burden of showing such, the Veteran is not entitled to service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (stating "[i]f this burden is met, then the veteran is not entitled to service-connected benefits").  As such, entitlement to service connection for varicose veins of the left lower extremity is not warranted.  38 U.S.C.A. §§ 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, (2013).
          

ORDER

Entitlement to service connection for varicose veins of the left lower extremity is denied.  


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


